In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-605 CR

____________________


DAVID LYNN WILKERSON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court 
San Jacinto County, Texas

Trial Cause No. 9509




MEMORANDUM OPINION
 On October 17, 2007, the trial court sentenced David Lynn Wilkerson on a conviction
for failure to stop and render aid.  Wilkerson filed a notice of appeal on December 3, 2007.
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The district clerk has provided the trial court's certification to the
Court of Appeals.
	On December 5, 2007, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within fifteen days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

                                                                           __________________________________
                                                                                           CHARLES KREGER
                                                                                                       Justice

Opinion Delivered January 9, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.